Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of unauthorized drug use after two EMIT tests yielded positive results for the presence of opiates in his urine. The test results provide substantial evidence to support the determination (see, Matter of Lahey v Kelly, 71 NY2d 135) and petitioner’s claim that the medication he had taken at least 10 days before the tests caused false-positive results was refuted by the testimony of a facility pharmacist (see, Matter of Gasbara v Selsky, 268 AD2d 732). The documentary evidence and testimony of the correction officer who conducted the tests demonstrate the lack of merit in petitioner’s claims regarding the chain of custody and testing procedures (see, Matter of Mitchell v Goord, 272 AD2d 696). Petitioner’s claims of bias and that the Hearing Officer improperly interviewed a witness are also unsupported by the record, which demonstrates that the determination was based on the testimony and documentary evidence of petitioner’s guilt presented at the hearing.
Cardona, P. J., Crew III, Carpinello, Mugglin and Rose, JJ., *578concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.